Citation Nr: 1448395	
Decision Date: 10/31/14    Archive Date: 11/05/14

DOCKET NO.  12-04 954A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for a left knee disability.

2.  Entitlement to service connection for a right knee disability.

2.  Entitlement to service connection for a cervical spine disability.

3.  Entitlement to service connection for a low back disability.

4.  Entitlement to an initial compensable rating for service-connected bilateral hearing loss.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs



ATTORNEY FOR THE BOARD

R. Williams, Counsel


INTRODUCTION

The Veteran served on active duty from August 2004 to December 2004 and from August 2005 to February 2006, and from June 2007 to May 2008.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  

In reviewing this case the Board has not only reviewed the appellant's physical claims file, but also the file on the VBMS/Virtual VA system to insure a total review of the evidence.

The issues of entitlement to service connection for a right knee disability, a cervical spine disability, and a low back disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The evidence does not demonstrate any diagnosed condition of the left knee. 

2.  VA audiometric testing performed June 2011 revealed Level I hearing loss in the right ear and Level I hearing loss in the left ear.



	(CONTINUED ON NEXT PAGE)



CONCLUSIONS OF LAW

1.  The criteria for service connection for a left knee disability have not been met.  38 U.S.C.A. §§ 1101 , 1110, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102 , 3.303 (2014). 

2.  For the entire rating period, the criteria for a compensable initial evaluation for bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 3.159 , 4.1, 4.3, 4.7, 4.85, 4.86 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  The U.S. Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award. Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  

In August 2009, VA issued the Veteran a VCAA notice which informed him of the evidence generally needed to support a claim of service connection and the assignment of a rating and effective date for an initial award of service connection, what actions he needed to undertake, and how VA would assist him in developing his claim.  The August 2009 VCAA notice was issued to the Veteran prior to the May 2010 rating decision from which the instant appeal arises.  The issues on appeal were readjudicated in the November 2011 statement of the case (SOC) and the October 2012 supplemental statement of the case (SSOC).  Therefore, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Because this appeal arises in part from the Veteran's disagreement with the initial rating following the grant of service connection for bilateral hearing loss, no additional notice is required regarding this downstream element of the service connection claim for bilateral hearing loss.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) and the Court have similarly held that regarding the downstream element of the initial rating that, once service connection is granted the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007) (noting that, once an initial VA decision awarding service connection and assigning a disability rating and effective date has been made, 38 U.S.C.A. § 5103(a) notice is no longer required); 38 C.F.R. § 3.159(b)(3) (no VCAA notice required because of filing of notice of disagreement (NOD)).

Regarding the duty to assist in this case, the Veteran was afforded VA examinations in April and June 2011.  The examination reports are of record.  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The April and June 2011 VA examination reports and September 2011 addendum reflect that relevant records were reviewed and the examiner personally interviewed and examined the Veteran, including eliciting a history from him, and offered opinions.  Additionally, neither the Veteran nor his representative has questioned the adequacy of any examination with regard to the claims being decided herein. 

All relevant documentation, including VA treatment records, has been secured.  All relevant facts have been developed.  There remains no issue as to the substantial completeness of the Veteran's appeals for service connection for a left knee disability and a higher initial rating for bilateral hearing loss.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).  Any duty imposed on VA, including the duty to assist and to provide notification, has been met as set forth above.  

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The U.S. Court of Appeals for Veterans Claims (Court) has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim." Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert, 1 Vet. App. at 57.  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  It may also include statements conveying sound medical principles found in medical treatises.  Competent medical evidence may also include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1).  

Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 ; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant. 

Analysis

The Veteran contends that he has a left knee disability that was incurred in service.  For the reasons set forth below, service connection for a left knee disability is not warranted in this case.  

The threshold requirement for service connection to be granted is competent medical evidence of the current existence of the claimed disorder.  See Brammer, 3 Vet. App. 223.  Therefore, without a current diagnosis, there may be no service connection for the claimed conditions.  When determining whether there is a current disability, pain alone is not sufficient. Sanchez-Benitez, 13 Vet. App. at 285.   

The Veteran has repeatedly stated that he has left knee pain, and that his left knee disability is a result of his service.  While the Veteran is competent to report lay-observable symptoms such as pain, the Veteran is not competent to diagnose himself with a left knee disability as such a determination requires medical training and expertise.  Jandreau, 492 F.3d 1372.  As there is no competent lay evidence of record indicating the presence of a current disability, the issue will be decided based on the medical evidence of record.

Looking at the medical evidence of record, the April 2011 VA examiner diagnosed the Veteran with bilateral knee pain with full and normal range of motion.  Subsequent to imaging studies obtained in July 2011, the examiner noted in the September 2011 addendum that the Veteran has normal bilateral knees with no significant pathology, not disabling.  For VA disability compensation purposes, pain alone is not considered to be a disability, but instead there must be another disability underlying complaints of pain. See Sanchez-Benitez, 13 Vet. App. at 285.  Therefore, the Veteran's impressions of left knee pain do not reflect a current disability for VA purposes and therefore not sufficient to support a viable claim for service connection. 

To the extent that the Veteran complains of any left knee pain, pain itself is not a disability for VA purposes.  A symptom without a diagnosed or identifiable underlying malady or condition does not, in and of itself, constitute a disability.  Without a pathology to which the complaints of pain can be attributed, there is no basis to find a left knee disability for which service connection may be granted. Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  

As the medical evidence of record is silent for any other current diagnoses concerning the Veteran's left knee, the Board finds that the preponderance of the evidence is against a finding that the Veteran has a current disability for VA purposes.  Since the preponderance of the evidence is against the claims, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Ortiz, 274 F.3d at 1364; Gilbert, 1 Vet. App. at 55-57; 38 C.F.R. § 3.102.  As such, service connection for the Veteran's claimed left knee disability is not warranted.  38 C.F.R. § 3.303; Brammer, 3 Vet. App. at 225 

Disability Rating Laws and Regulations

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2014).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran. 38 C.F.R. § 4.3. 

The Veteran is contesting the disability evaluation assigned following the grant of service connection for his bilateral hearing loss.  This matter is therefore to be distinguished from one in which a claim for an increased rating of a disability has been filed after a grant of service connection.  The Court has observed that in the latter instance, evidence of the present level of the disability is of primary concern, Fenderson v. West, 12 Vet. App. 119, 126 (1999) (citing Francisco v. Brown, 7 Vet. App. 55 (1994)), and that as to the original assignment of a disability evaluation, VA must address all evidence that was of record from the date the filing of the claim on which service connection was granted (or from other applicable effective date).  See Fenderson, 12 Vet. App. at 126-27.  Accordingly, the evidence pertaining to an original evaluation might require the issuance of separate, or "staged," evaluations of the disability based on the facts shown to exist during the separate periods of time.  See Fenderson, at 126-27.  Moreover, staged ratings are appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The Rating Schedule provides rating tables for the evaluation of hearing impairment.  Table VI assigns a Roman numeral designation (I through XI) for hearing impairment based on a combination of percent speech discrimination and the pure tone threshold average (the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four).  38 C.F.R. § 4.85 (2014).  Table VII is used to determine the percentage evaluation by combining the Table VI Roman numeral designations for hearing impairment in each ear. Id. 

When evaluating service-connected hearing impairment, disability ratings are derived by a mechanical application of the rating schedule to the numeric designations assigned in audiometric evaluations. Lendenmann v. Principi, 3 Vet.App. 345, 349 (1992).

38 C.F.R. § 4.86 provides for exceptional patterns of hearing impairment.  When the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral. 38 C.F.R. § 4.86(a) (2014).  Each ear is evaluated separately. Id.  When the pure tone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation from either Table VI or Table VIA, whichever results in the higher numeral. 38 C.F.R. § 4.86(b) (2013).  That numeral is then elevated to the next higher Roman numeral. Id.  Each ear is evaluated separately. Id. 

In Martinak v. Nicholson, 21 Vet.App. 447, 455 (2007), the Court held that, in addition to providing objective test results, a VA audiological examination report must address the functional effects caused by a hearing disability because an extraschedular rating under 38 C.F.R. § 3.321(b) "does not rely exclusively on objective test results to determine whether a referral for an extraschedular rating is warranted."  The Court also noted that VA's policy requiring VA audiologists to describe the effect of a hearing disability on occupational functioning and daily activities facilitates extraschedular determinations by requiring VA audiologists to provide such information. Martinak, 21 Vet.App. at 455 .


Analysis

Historically, the Veteran filed his claim for entitlement to service connection for bilateral hearing loss in August 2009.  In May 2010, the RO issued a rating decision which granted entitlement to service connection for bilateral hearing loss and assigned a noncompensable disability evaluation, effective July 31, 2009, based upon a 2007 in-service audiogram.  An in-service audiological evaluation dated in May 2007 reflects hearing loss bilaterally.  However, because the examination did not include the Maryland CNC speech-recognition test, the Board finds it to be inadequate for rating purposes. 

The Veteran attended an authorized VA examination in June 2011.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
25
25
25
LEFT
20
25
25
25
25

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 92 in the left ear.

The Veteran reported that hearing loss affected his daily life because he had difficulty hearing personal and group conversations. 

The June 2011 audiometric findings, applied to Table VI, yield a numeric designation of I for the right ear (24 decibel pure tone threshold average, and 96 percent speech discrimination), and a numeric designation of I for the left ear (25 decibel pure tone average, 92 percent speech discrimination). The numeric designation for the right ear (I) along with the numeric designation for the left ear (I), entered into Table VII, produce a 0 percent evaluation for hearing impairment. 

The Board finds that pure tone thresholds reported upon VA audiological evaluations were not 55 decibels or more at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) and were not recorded at 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, in either ear.  Thus, the provision of 38 C.F.R. § 4.86 for exceptional patterns of hearing impairment do not apply in this case. 

Based on a full review of the record, including the June 2011 VA audiological evaluation, the Board finds that a compensable evaluation is not warranted for the Veteran's hearing loss at any point during the appeal period.  The VA examiner in June 2011 specifically addressed the functional effects caused by the Veteran's hearing loss disability. See Martinak, 21 Vet.App. at 455.

In June 2011 VA examination report, the Veteran reported that he had to ask people to repeat themselves, pretend he heard what was said, ask someone what was said, and becomes annoyed when he misunderstands. 

The Veteran is competent to describe the effects of his hearing loss on his daily functioning, and the Board finds that they are credible.  However, these descriptions of the Veteran's service-connected hearing loss must be considered in conjunction with the clinical evidence of record as well as the pertinent rating criteria.  The VA examination report of record includes a thorough hearing examination and testing results were consistent over the appeal period. 

The Board emphasizes that disability ratings are derived by a mechanical application of the rating schedule. Lendenmann, 3 Vet.App. at 349.  Thus, the Board has no discretion in this matter and must predicate its determination on the basis of the results of the audiology studies of record.  Here, mechanical application of the rating schedule to the audiometric findings does not establish entitlement to a compensable disability evaluation. 

For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for an initial compensable evaluation for bilateral hearing loss and the claim is denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 

Extraschedular Evaluation

The Board has also evaluated whether the issue of entitlement to a compensable initial disability evaluation for bilateral hearing loss should be referred for consideration of an extraschedular rating under 38 C.F.R. § 3.321(b)(1). 

Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular ratings are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extra-schedular rating commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1). 

The Court has clarified that there is a three-step inquiry for determining whether a veteran is entitled to an extra-schedular rating.  Initially, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability are inadequate.  Second, if the schedular rating does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extra-schedular rating. Thun v. Peake, 22 Vet App 111, 115-16 (2008). 

With respect to the first prong of Thun, the evidence in the instant appeal does not establish such an exceptional disability picture as to render the schedular rating criteria inadequate.  The schedular rating criteria provide for disability ratings based on audiometric evaluations, to include speech discrimination and pure tone testing. 

In this case, the Veteran's hearing loss symptoms and described hearing impairments are contemplated by the schedular rating criteria.  At the June 2011 VA audiological examination, the Veteran reported that his functional impairment due to the hearing loss was that he had difficulty hearing personal and group conversations.  The schedular rating criteria specifically provide for ratings based on all levels of hearing loss, which are measured by both audiological testing and speech recognition testing and include exceptional hearing patterns.  The Veteran's reported hearing difficulties are considered in the pure tone threshold rating, which is a schedular rating criterion. 

The decibel loss and speech discrimination ranges designated for each level of hearing impairment in Tables VI and VIa were chosen in relation to clinical findings of the impairment experienced by veterans with certain degrees and types of hearing disability.  The regulatory history of 38 C.F.R. §§ 4.85 and 4.86 includes revisions, effective June 10, 1999. See 64 Fed. Reg. 25206 (May 11, 1999).  In forming these revisions, VA sought the assistance of the Veteran's Health Administration (VHA) in developing criteria that contemplated situations in which a veteran's hearing loss was of such a type that speech discrimination tests may not reflect the severity of communicative functioning these veterans experienced or that was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids.  VHA had found through clinical studies of veterans with hearing loss that, when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment.  The decibel threshold requirements for application of Table VIa were based on the findings and recommendations of VHA.  The intended effect of the revision was to fairly and accurately assess the hearing disabilities of veterans as reflected in a real life industrial setting. 59 Fed. Reg. 17295 (April 12, 1994).  Accordingly, the Board finds that functional impairment due to hearing loss is a disability picture that is considered in the current schedular rating criteria; therefore, the Veteran's difficulty in hearing conversations is contemplated in the regulations and schedular rating criteria.

The rating criteria for rating hearing loss disability under 38 C.F.R. § 4.85 considers both speech discrimination under the Maryland CNC and the pure tone threshold average.  The schedular rating criteria also provide for ratings based on exceptional hearing loss patterns (which are not shown in this case).  See 38 C.F.R. § 4.86.  In the absence of additional factors associated with the Veteran's bilateral hearing loss, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met. See Bagwell v. Brown, 9 Vet.App. 337, 338-39 (1996); Shipwash v. Brown, 8 Vet.App. 218, 227 (1995). 

According to Johnson v. McDonald, a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b) ] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities present disability not adequately captured by the schedular ratings for the service-connected disabilities. 

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  



ORDER

Service connection for a left knee disability is denied.

An initial compensable rating for service-connected bilateral hearing loss is denied.


REMAND

The Veteran was last afforded a VA examination to evaluate the nature and etiology of his claimed cervical spine, low back, and right knee disabilities in April 2011.  A review of the Veteran's VA outpatient treatment records show that he was diagnosed with a back and neck strain and right sided meniscus versus ligament strain in August 2010.

The April 2011 VA examination report and September 2011 addendum do not provide a medical opinion addressing the etiology of the Veteran's back and neck strain or right sided meniscus versus ligament strain.  The Board finds that the April 2011 VA examination is not adequate, as it was not based upon a review of all of the available records pertaining to the Veteran's cervical spine, low back, and right knee disabilities. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Accordingly, the Board finds that an addendum opinion is warranted to address the etiology of any currently diagnosed back strain, neck strain and right sided meniscus versus ligament strain, based upon a review of the entire claims file. 

Further, since the claims must be remanded for other matters, the Board finds that the RO/AMC should obtain updated VA treatment records.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain updated VA treatment records from the Central California HCS VA Medical Center and associated outpatient clinics, dated from May 2012 to the present.

2.  Then, return the claims file to the physician who performed the April 2011 VA examination.  If the April 2011 examiner is not available, another qualified physician should provide the addendum opinion.  The VA examiner should review the entire claims file (including Virtual VA and VBMS records), to specifically include the August 2010 VA treatment records.  The VA examination report should indicate that the entire claims file (including Virtual VA and VBMS records) was reviewed.  After a review of the entire claims file, the examiner should set forth an opinion as to whether it is at least as likely as not (i.e., 50 percent or greater probability) the any current cervical spine, low back, or right knee disability had its onset in service or is otherwise related to service.  The examiner should address the August 2010 VA outpatient record which show diagnoses of back and neck strain and right sided meniscus versus ligament strain.

3.  Then, the RO should readjudicate the claims on the merits.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).




______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


